                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

Kenneth Steven Daywitt, Merel Evans
Bishop, and Bet Elohim Congregation,

              Plaintiffs,

v.                                                      Case No. 17-cv-5015 (JNE/LIB)
                                                        ORDER
Chad Mesojedec et al.,

              Defendants.

       This case is before the Court on a Report and Recommendation issued by the

Honorable Leo I. Brisbois, United States Magistrate Judge, on February 5, 2019.

Kenneth Steven Daywitt and Merel Evans Bishop objected. The Court has conducted a

de novo review of the record. See 28 U.S.C. § 636(b)(1) (2012); Fed. R. Civ. P.

72(b)(3); D. Minn. LR 72.2(b). Based on that review, the Court accepts the

recommended disposition [Docket No. 10] for the reasons stated in the Report and

Recommendation except those related to in forma pauperis status. 1 In addition, the Court

denies as moot the motion to lift the stay.

       Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS ORDERED THAT:

       1.     The motion to lift the stay [Docket No. 5] is DENIED as moot.



1
       The Report and Recommendation accurately states certain amounts listed in
Daywitt’s application to proceed in forma pauperis. In his objections, Daywitt asserted
that he “makes the amounts that are purported in a year not in a month.” The Report and
Recommendation anticipates a new application to proceed in forma pauperis from
Daywitt.

                                              1
      2.    Any claims by Bet Elohim Congregation are DISMISSED without
            prejudice.

      3.    Bet Elohim Congregation is DISMISSED without prejudice from this
            action.

      4.    Merel Evans Bishop is DISMISSED without prejudice from this action.

      5.    Kenneth Steven Daywitt shall file an amended pleading that presents his
            individual claims specifically as they relate to him. Kenneth Steven
            Daywitt shall file a new application to proceed in forma pauperis.

      6.    The Clerk of Court shall initiate a separate action for Merel Evans Bishop.
            The Complaint [Docket No. 1 in Case No. 17-cv-5015] shall be used to
            initiate the separate action.

      7.    Merel Evans Bishop shall file an amended pleading in his separate action
            that presents his individual claims specifically as they relate to him. Merel
            Evans Bishop shall file a new application to proceed in forma pauperis in
            his separate action.

      8.    The Clerk of Court shall file a copy of this Order in the separate action
            initiated for Merel Evans Bishop.

Dated: March 20, 2019
                                                      s/ Joan N. Ericksen
                                                      JOAN N. ERICKSEN
                                                      United States District Judge




                                           2
